Citation Nr: 0944774	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  05-16 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for left 
ankle infection and nerve entrapment secondary to scarring 
and residuals, status post surgery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to 
February 1977.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which denied entitlement to compensation 
under 38 U.S.C.A. § 1151 for status post staphylococcus 
infection of the lateral ankle postoperatively and entrapment 
of the superficial peroneal nerve secondary to scarring, 
residuals, status post left ankle surgery.  The Veteran 
perfected an appeal of the April 2004 rating determination to 
the Board.  Jurisdiction over the case was also transferred 
to the San Diego, California RO.  In August 2007, the Veteran 
testified at a Travel Board hearing before the undersigned 
Veterans Law Judge.  A transcript of this hearing is 
associated with the claims folder.  The record was held open 
for 60 days after the hearing to permit the Veteran to submit 
additional evidence regarding whether the standard of care 
was met during the time of the surgery at issue here.  No 
additional evidence, however, was received.  In a February 
2008 decision, the Board denied the claim.  

The Veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
February 2009 Joint Motion for Remand, VA's Secretary and the 
Veteran, through his representative, agreed that the Board 
did not address in its decision the issue of whether VA 
obtained the Veteran's informed consent to the left ankle 
surgery in accordance with VA regulations.  In a February 
2009 Order, the Court granted the Joint Motion for Remand, 
and remanded the case to the Board for action consistent with 
the motion.  In a March 2009 letter, the Board advised the 
Veteran that his case had been returned to the Board and that 
he had the opportunity to submit additional argument and/or 
evidence in support of his claim within the time prescribed.  
In March 2009, the Veteran responded that he had no 
additional evidence to submit.  Accordingly, the Board will 
proceed with a readjudication of the case. 


FINDINGS OF FACT

1.  The Veteran underwent a surgical procedure to his left 
ankle at a VA hospital on April 9, 1979, which resulted in a 
postoperative wound infection and subsequent scarring and 
nerve entrapment.

2.  The preponderance of the competent evidence is against a 
finding that the left ankle infection and nerve entrapment 
secondary to scarring and residuals, status post surgery, was 
the result of carelessness, negligence, lack of proper skill, 
error in judgment, or some other instance of fault on the 
part of the VA, or as the result of an event that was not 
reasonably foreseeable.

3.  VA furnished the surgical treatment with the Veteran's 
informed consent, which is appropriately documented in the 
health record.  


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for 
the Veteran's left ankle infection and nerve entrapment 
secondary to scarring and residuals, status post surgery are 
not met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107(b) (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.361, 17.32 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist the Veteran

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009).  The 
requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Insufficiency in the timing or content of VCAA 
notice, however, is harmless if the errors are not 
prejudicial to the claimant.  Conway v. Principi, 353 F.3d 
1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed 
under a prejudicial error rule).

In this case, in a May 2003 letter, issued prior to the 
decision on appeal, the RO provided notice to the Veteran 
regarding what information and evidence is needed to 
substantiate the claim for compensation under 38 U.S.C.A. § 
1151, as well as what information and evidence must be 
submitted by the Veteran and the types of evidence that will 
be obtained by VA.  While the Veteran has not been advised of 
the manner in which disability evaluations and effective 
dates are assigned, as the Board concludes below that the 
preponderance of the evidence is against the Veteran's claim, 
any question as to an appropriate evaluation or effective 
date to be assigned is rendered moot.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that has 
been associated with the claims file includes medical records 
on the VA surgery and follow-up care the Veteran received in 
connection with his left ankle injury.  Also of record are 
additional VA treatment records, private treatment records, 
and private medical opinions as well as a January 2004 VA 
examination report. 

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by providing evidence and 
hearing testimony.  Thus, he has been provided with a 
meaningful opportunity to participate in the claims process 
and has done so.  Any error in the sequence of events or 
content of the notice is not shown to have any effect on the 
case or to cause injury to the Veteran.  Therefore, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(providing that the Board must review the entire record, but 
does not have to discuss each piece of evidence).  Rather, 
the Board's analysis below will focus specifically on what 
the evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence that it finds 
to be persuasive or unpersuasive, and provide the reasons for 
its rejection of any material evidence favorable to the 
claimant).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002).  When a 
reasonable doubt arises, such doubt will be resolved in favor 
of the claimant.  Reasonable doubt is doubt that exists 
because of an approximate balance of positive and negative 
evidence that does not satisfactorily prove or disprove the 
claim.  38 C.F.R. § 3.102 (2009).  The question is whether 
the evidence supports the claim or is in relative equipoise, 
with the claimant prevailing in either event, or whether a 
fair preponderance of the evidence is against the claim, in 
which event the claim must be denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).

Only independent medical evidence may be considered to 
support medical findings. The Board is not free to substitute 
its own judgment for that of such an expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

Legal Criteria

Effective October 1, 1997, 38 U.S.C.A. § 1151 was amended by 
the United States Congress.  See § 422(a) of PL 104-204.  The 
purpose of the amendment was, in effect, to overrule the 
United States Supreme Court decision in Brown v. Gardner, 115 
S. Ct. 552 (1994), which held that no showing of negligence 
was necessary for recovery under § 1151.  In pertinent part, 
Section 1151, as amended, reads as follows:

Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this 
title shall be awarded for a qualifying additional 
disability or a qualifying death of a veteran in 
the same manner as if such additional disability or 
death were service-connected.  For purposes of this 
section, a disability or death is a qualifying 
additional disability or qualifying death if the 
disability or death was not the result of the 
veteran's willful misconduct and-

(1) the disability or death was caused by hospital 
care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by 
the Secretary, either by a Department employee or 
in a Department facility as defined in section 
1701(3)(A) of this title, and the proximate cause 
of the disability or death was:

(A) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on 
the part of the Department in furnishing the 
hospital care, medical or surgical treatment, or 
examination; or

(B) an event not reasonably foreseeable.

From the plain language of the statute, it is clear that to 
establish entitlement to Section 1151 benefits, these factors 
must be shown:  (1) current disability/additional disability; 
(2) VA hospitalization, treatment, surgery, examination, or 
training caused such disability; and (3) fault on the part of 
VA in providing the treatment, hospitalization, surgery, 
etc., or the disability resulted from an event not reasonably 
foreseeable.

The regulation implementing 38 U.S.C.A. § 1151, 38 C.F.R. § 
3.361, in pertinent part also reads as follows:

(1)  Care, treatment, or examination.  To establish 
that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of 
fault on VA's part in furnishing hospital care, 
medical or surgical treatment, or examination 
proximately caused a veteran's additional 
disability or death, it must be shown that the 
hospital care, medical or surgical treatment, or 
examination caused the veteran's additional 
disability or death (as explained in paragraph (c) 
of this section); and (i) VA failed to exercise the 
degree of care that would be expected of a 
reasonable health care provider; or (ii) VA 
furnished the hospital care, medical or surgical 
treatment, or examination without the veteran's or, 
in appropriate cases, the veteran's 
representative's informed consent.  

To determine whether there was informed consent, VA 
will consider whether the health care providers 
substantially complied with the requirements of 
§ 17.32 of this chapter.  Minor deviations from the 
requirements of § 17.32 of this chapter that are 
immaterial under the circumstances of a case will 
not defeat a finding of informed consent.  

38 C.F.R. § 3.361(d) (2009).

Informed consent is the freely given consent that 
follows a careful explanation by the practitioner 
to the patient or the patient's surrogate of the 
proposed diagnostic or therapeutic procedure or 
course of treatment.  The practitioner, who has 
primary responsibility for the patient or who will 
perform the particular procedure or provide the 
treatment, must explain in language understandable 
to the patient or surrogate the nature of a 
proposed procedure or treatment; the expected 
benefits; reasonably foreseeable associated risks, 
complications or side effects; reasonable and 
available alternatives; and anticipated results if 
nothing is done.  

The informed consent process must be appropriately 
documented in the health record. 

38 C.F.R. § 17.32(c), (d) (2009).

Analysis

In the instant case, the Board finds that the preponderance 
of the evidence is against the Veteran's claim of entitlement 
to compensation under 38 U.S.C.A. § 1151 for his left ankle 
infection and nerve entrapment secondary to scarring and 
residuals, status post surgery.

The Veteran underwent a surgical procedure known as a Watson-
Jones repair to his left ankle at a VA hospital on April 9, 
1979.  A postoperative wound infection was discovered, which 
was treated by drainage and antibiotics, but the wound showed 
an exposed tendon.  A skin graft was attempted but failed; 
therefore, the wound was closed with sutures.  Due to 
residuals of the surgery, including scarring, a nerve 
entrapment occurred, which has since been released.

The Veteran essentially contends that his current symptoms, 
including extreme pains in the late afternoon, the need to 
use a cane to keep as much weight off the left foot as 
possible, and the possible future need for surgical severance 
of the affected nerve, are due to the surgery at issue here.  
See Transcript of hearing at page 6.  In support of this 
claim, his representative argued that the evidence, in its 
totality, supported the claim.  See Transcript of hearing at 
page 7.

It is undisputed that the Veteran sustained a nerve 
entrapment due to infection and scarring from VA left ankle 
surgery.  No competent medical opinion, however, is of record 
that supports a finding that the left ankle infection and 
nerve entrapment secondary to scarring and residuals, status 
post surgery, were due to carelessness, negligence, lack of 
proper skill, error in judgment, or some other instance of 
fault on the part of the VA, or that this was an event that 
was not reasonably foreseeable. Such evidence is necessary to 
receive compensation under the current, applicable version of 
38 U.S.C.A. § 1151.

The Board further notes that a VA medical opinion was 
obtained regarding this case in January 2004 based upon an 
examination of the records in the claims folder. After a very 
lengthy review of the medical records, the VA examiner 
concluded that he did not note any evidence for negligence on 
the part of the VA physicians involved with the care of the 
Veteran at the time of the initial surgery or the care and 
treatment, including surgical treatment, of the postoperative 
wound. Postoperative wound infections and scarring in 
relationship to infection are normal complications that can 
arise from this operative procedure, he further observed.

The VA examiner in January 2004 additionally remarked that, 
judging from the excellent nerve conduction studies and 
electromyography reports subsequent to an operation in the 
1980's (to free the entrapped nerve), there was 
"overwhelming" evidence that there had been an entrapment 
at the superficial peroneal nerve and perhaps also a portion 
of the deep peroneal nerve in relation to the scarring, 
causing the Veteran to have an anterior compartment syndrome 
with significant symptomatology which was disabling to him in 
the past.  However, a fascio-lytic procedure of the scar and 
liberation of the peroneal nerve had been performed, which 
substantially reduced the Veteran's symptoms related to this 
condition.  On a later electromyography report, it was noted, 
the Veteran was much improved.  The Veteran subsequently 
developed diabetes, and his more recent symptoms of total 
bilateral leg numbness, paresthesias, and weakness were not 
related to any degree to the previous condition of the 
superficial peroneal nerve entrapment and anterior 
compartment syndrome.  They were instead related to 
peripheral neuropathy, secondary to diabetes.  The VA 
examiner maintained that this was evident because of the 
diffuse nature of the condition in both legs, which seemed to 
be progressive and had its onset many years later in 
relationship to the onset of diabetes.

The January 2004 VA examiner made the following diagnoses:

1.	Status post Staphylococcus infection of the lateral 
ankle postoperatively after a Watson-Jones repair 
of an unstable ankle secondary to ankle sprain.

2.	Entrapment of the superficial peroneal nerve 
secondary to scarring related to #1, with mild but 
nondisabling symptomatology related to the above 
and relieved substantially by operative lysis of 
the scarring and liberation of the superficial 
peroneal nerve in the 1980's.

        3.	Diabetes mellitus.

        4.	Peripheral neuropathy, symptomatic, related to 
diagnosis #3.

In short, the only competent medical opinion of record to 
address the issue of fault in this case has concluded there 
is not any evidence for negligence on the part of the VA in 
this case.  Thus, the criteria of 38 U.S.C.A. § 
1151(a)(1)(A), that disability caused by care furnished by VA 
must have, as its proximate cause, carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of the VA has not been met.  Further, 
the VA examiner indicated that the events in question were 
reasonably foreseeable, by stating that postoperative wound 
infections and scarring in relationship to infection are 
reasonably foreseeable complications that can arise from this 
operative procedure.  Therefore, eligibility for benefits 
under 38 U.S.C.A. § 1151(a)(1)(B) is not established.  As the 
VA medical opinion is based upon a complete review of the 
claims folder, the Board finds that it is based upon an 
adequate foundation.  

The other evidence on file does not significantly undercut 
the VA examination in this case, or even go to the issues of 
any instance of fault or of foreseeability, which are the 
determinative issues in this case.  38 U.S.C.A. § 1151.  In 
April 2003, the Veteran submitted a medical article from an 
online source indicating that Staph infections may be 
acquired in hospitals and that surgical wounds are 
susceptible to such infection.  If anything, this article 
tends to show that post-surgical infections are a reasonably 
foreseeable complication of such treatment, and is consistent 
with the comments of the VA physician in the 2004 report.

An August 2003 report of K.H., M.D. [the Veteran's private 
physician who has performed many of the measures undertaken 
to improve his left ankle condition] indicates that it is his 
impression that the Veteran's persistence of pain, including 
a burning sensation and numbness primarily in the region of 
the ankle, spreading upward as well as downward, is at least 
significantly induced by the VA surgery in 1979 and secondary 
Staph infection that occurred.  Dr. K.H. maintains that 
"[i]f this persistent disability makes him a disabled 
American veteran, [he] think[s] that he should appropriately 
be rated."  Mere persistence of unfortunate surgical 
residuals, however, does not satisfy the requirements of 38 
U.S.C.A. § 1151.  As discussed above, basic eligibility under 
38 U.S.C.A. § 1151 requires the disability to be caused by 
some instance of fault or by an event not reasonably 
foreseeable, neither of which are shown by Dr. K.H.'s report.  
See also 38 C.F.R. § 3.361 (2009).

A private osteopath, C.A.-Y., D.O., provided a statement in 
May 2006 that the Veteran's left ankle pain was "as least 
likely as not a result of the operation he underwent at the 
VA in 1979."  In November 2006, Dr. A.-Y. noted that the 
April 1979 surgery had resulted in exposure of the ankle 
tendon and a failed attempt to cover the area with a skin 
graft.  She added that the Veteran's chronic left ankle pain 
was "likely the result of the delayed healing of his ankle 
wound after surgery in 1979."  Again, however, the private 
doctor does not describe the events she relates as caused by 
an instance of fault (or breach of the standard of care, or 
other words to that effect), nor does she describe the events 
as not reasonably foreseeable (or words to that effect).  See 
38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2009).

In October 2006, the Veteran submitted a statement to the 
effect that in the hospital in 1979, he felt that no doctor 
wanted responsibility for the outcome of his left ankle 
surgery.  He was told that he would get a skin graft, and 
when that did not materialize, doctors evaded his questions 
about his case.  The doctor who did the operation had left 
the hospital.  The wound was open for four months, and the 
Veteran felt this caused damage to him.

The Board, however, must rely for its medical conclusions on 
the competent medical evidence of record, as opposed to the 
Veteran's impressions not based on medical knowledge.  See 
Espiritu, supra.  Indeed, while the Veteran is certainly 
competent to report symptoms as they come to him through his 
senses, the record does not show, nor does the Veteran 
contend, that he has specialized education, training, or 
experience that would qualify him to provide an opinion on 
the matter of whether his treatment was within the standard 
of care or resulted in an unforeseeable complication.  See 
Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).  Regarding the standard of care 
exercised in 1979, again, the only competent medical evidence 
of record is the VA examination on file.  As noted, that 
examiner stated, after an exhaustive review of the medical 
records on file, including those from 1979, that he saw no 
evidence for negligence on the part of the VA physicians 
involved in the care given at the time.  Nor did the examiner 
feel that the proximate cause of the disability was an event 
not reasonably foreseeable, as he commented that 
postoperative wound infections and scarring in relationship 
to infection are normal complications that can arise from the 
procedure the Veteran underwent.  Thus, VA did not fail to 
exercise the degree of care that would be expected of a 
reasonable health care provider.  

In addition, the record shows that VA furnished the surgical 
treatment with the Veteran's informed consent.  VA treatment 
records show that the April 9, 1979 left ankle surgery was 
conducted by surgeons that included Dr. J.P. and Dr. E.  An 
April 8, 1979 progress note documented that Dr. J.P. saw the 
Veteran on the evening before the surgery at which time a 
consent form was executed by the Veteran.  Standard Form 522, 
Request for Administration of Anesthesia and for Performance 
of Operations and Other Procedures, dated April 8, 1979, is 
of record.  The consent form described that the Veteran was 
scheduled to undergo a Watson Jones ligamentous repair of the 
lateral ligaments of the left ankle.  The consent form noted 
that "[t]he nature and purpose of the operation or 
procedure, possible alternative methods of treatment, the 
risks involved, and the possibility of complications [were] 
fully explained [to the Veteran]."  The consent form further 
noted that "[t]he peroneus brevis tendon [would] be used to 
reconstruct the torn lateral ligaments of the ankle namely 
the anterior talar-fib[ulo] ligament."  Dr. J.P. executed 
the consent form certifying that he counseled the Veteran as 
to the nature of the proposed procedure, attendant risks 
involved, and expected results.  The Veteran executed the 
consent form affirming that he understood the nature of the 
proposed procedure, attendant risks involved, and expected 
results.  Additional similar consent forms were executed on 
May 10, 1979 and May 24, 1979 by the Veteran and treating 
physicians, Dr. R.S. and Dr. D.T., in connection with the 
subsequent procedures (skin graft and sutures) performed on 
the left ankle.  A May 10, 1979 progress note in particular 
indicated that Dr. R.S. advised the Veteran that risks 
included bleeding, infection, and failure of all or part of 
the skin graft.  

As noted above, the VA examiner found that postoperative 
wound infections and scarring in relationship to the 
infection were reasonably foreseeable complications that 
could arise from this operative procedure.  The consent forms 
show the Veteran was informed of the reasonably foreseeable 
risks of the surgery and that he consented to surgery in 
light of these risks.  Thus, the Board finds that informed 
consent to these risks was properly obtained from the Veteran 
and documented in his health record as required by 38 C.F.R. 
§ 17.32.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the Veteran's claim of entitlement to 
compensation under 38 U.S.C.A. § 1151 so the claim must be 
denied.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally 38 U.S.C.A. § 
5107(b) (West 2002); Gilbert, 1 Vet. App. at 54; Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).




ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for left 
ankle infection and nerve entrapment secondary to scarring 
and residuals, status post surgery, is denied.



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


